Citation Nr: 9927328	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  This appeal arises from an August 1997 rating decision 
of the Roanoke, Virginia, Regional Office (RO) which denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this decision.  
As he is an employee of the U. S. Department of Veteran's 
Affairs (VA) working at the Roanoke, Virginia, RO; the 
veteran's case was transferred to the Huntington, West 
Virginia, RO in order to avoid any possible conflict of 
interest.  In a supplemental statement of the case (SSOC) 
issued in August 1998, the Huntington, West Virginia, RO also 
denied service connection for PTSD.  The veteran continued 
his appeal and his case is now before the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The evidence establishes that the veteran had service as 
a temporary duty assignment to Vietnam from May to September 
1970.

2.  The evidence establishes that the veteran was exposed to 
traumatic events while serving in Vietnam.

3.  The veteran has received a valid diagnosis for PTSD based 
on his trauma from Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in his military service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran was given a comprehensive examination in July 
1968 in preparation for his entry into the military.  He 
reported no medical history of a psychiatric disability and, 
on examination, his psychiatric evaluation was normal.  The 
veteran was given another medical examination in October 1969 
and was found qualified for assignment to an isolated duty 
station.  His service medical records have no entries dated 
from late February 1970 to late September 1970.  In the fall 
of 1970, the veteran was treated for an upper respiratory 
infection and possible pneumonia.  All entries dated in 1970 
were date stamped at the U. S. Air Force Base at Clark Field, 
Philippines.  A separation examination was afforded the 
veteran in September 1972.  He did not report any medical 
history of psychiatric problems.  On examination, his 
psychiatric evaluation was normal.  His U. S. Department of 
Defense (DD) Form 214 (Report of Transfer or Discharge) 
reported that his primary military specialty was electrical 
power production specialist serving in the U. S. Air Force.  
His decorations and medals did not include any awards for 
valor, combat, or service in Vietnam.

In April 1996, the veteran filed a claim of service 
connection for PTSD.  The RO contacted the veteran in a May 
1996 letter and requested that he submit medical evidence to 
support his PTSD claim.  This evidence was again requested 
from the veteran in August 1996.  A VA "Attending Note" 
dated in June 1996 was associated with the claims file in 
October 1996.  It was noted that the veteran had worked as a 
VA counselor in a PTSD program since 1990.  His complaints 
included nightmares, flashbacks, mood swings, decreased 
concentration, irritability, lack of interest, decreased sex 
drive, inability to relax, social withdrawal and difficulty 
dealing with family, job and life in general.  The veteran 
asserted that these problems had become more pronounced since 
the death of his father three years earlier.  It was noted 
that the veteran had returned from Vietnam in 1972.  He 
asserted that his traumatic experiences in Vietnam included 
an attack by a cobra snake and seeing injuries to orphaned 
children.  The assessments were history of chronic, 
moderately severe PTSD and "cluster C personality traits."

In October 1996, the veteran submitted a lengthy written 
statement documenting his claimed stressors from his military 
service in Vietnam.  The veteran asserted that, after 
entering the U. S. Air Force, he had been sent to Clark Air 
Base in the Philippines in December 1969.  He alleged that, 
once there, he was assigned to the 1st Mobile Communications 
Group and given specialized training at a jungle survival 
school.  He maintained that two or three weeks later he was 
given orders for a temporary duty assignment (TDY) to 
Vietnam.  The veteran alleged that during his TDY in Vietnam 
he was stationed at Ton Son Nut Airbase, Dak To, Pleiku, and 
Tan Canh.  He asserted that, while in Vietnam, he was 
stationed with the U. S. Military Assistance Command-Vietnam 
(MACV) Team 23 and the 42nd Regiment of the Army of the 
Republic of Vietnam (ARVN) at the Tactical Air Navigation 
System (TACANS) site at Dak To.  He stated that his duties at 
this location included maintaining generators and electrical 
equipment and checking bombing coordinates.  

His claimed stressors included:  (1) a little Vietnamese girl 
who told him that he was going to die; (2) watching South 
Vietnamese soldiers beat to death a communist infiltrator at 
Ton Son Nut sometime in January 1970; (3) being knocked 
unconscious by a rocket attack and watching a helicopter "go 
up in flames" soon after take-off at Pleiku sometime in 
January 1970; (4) a rocket attack at Dak To on May 25, 1970; 
(5) retrieving the bodies of South Vietnamese soldiers killed 
in the rocket attack of May 25, 1970; (6) a rocket attack at 
Dak To on May 27, 1970; (7) witnessing an enemy ground 
assault on the village of Tan Canh on May 28 and 29, 1970; 
(8) witnessing a Sergeant Wells being shot in the hand by a 
sniper at Dak To on June 2, 1970; (9) participating in a 
firefight on a truck convoy between Tan Canh and Kontoum on 
June 5, 1970; (10) witnessing an enemy sapper being killed by 
machine gun fire and land mines; (11) having to escape and 
evade over 34 miles through enemy positions after being left 
behind at an observation outpost; (12) witnessing the death 
of enemy personnel during a B-52 bombing mission; 
(13) retrieving the bodies of children killed in a rocket 
attack on an orphanage in Dak Pec; (14) waking up with a 
twelve foot long king cobra in his face; and (15) having 
chicken blood thrown at him by war protesters in San 
Francisco upon his return from Southeast Asia.  Other 
stressors included:  

watching Montegnards rolling heads out of 
gunny sacks to receive rations of food 
and seeing children play with the heads . 
. . [,] Montegnard babies staked out on 
anthills still alive, like seeing people 
killing a baby to save a pig . . .[, and] 
seeing Montegnards grubbing in compost 
heaps and garbage pits for food.

He claimed that his PTSD symptoms started after his return 
from Southeast Asia while still serving in the military in 
the early 1970's.  The veteran asserted that his family had 
told him that he had changed after serving in the military.

The veteran was afforded a VA psychiatric examination in 
January 1997.  It was noted by the examiner that the veteran 
had been involved in combat in Vietnam during 1970.  The 
examiner reported that he had reviewed the veteran's written 
statement describing his stressors.  Important stressors were 
noted to be those of incoming rocket fire, death of allied 
and enemy soldiers and contact with mutilated bodies to 
include the recovery of dead children from an orphanage 
attacked by rocket fire.  It was reported that the veteran 
had started to experience psychiatric symptoms soon after 
leaving the military and that those symptoms had worsened 
after his father's recent death.  The veteran reportedly 
worked as a therapist at a VA Medical Center and had started 
receiving psychiatric treatment himself in 1996.  After a 
thorough examination, the diagnoses were PTSD and adjustment 
reaction with depressed mood.

In January 1997, the RO received the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC).  The records noted that the veteran's military job 
was electrical power production specialist.  His foreign 
service included being assigned to the 1st Mobile 
Communications Group at Clark Air Force Base in the 
Philippines from December 1969 until March 1971.  He had been 
granted a secret and restricted security clearance in May 
1969 and his duties with the 1st Mobile Communications Group 
included assignment to an isolated post.  An AF Form 1712 
appears to indicate that the veteran was on TDY in Southeast 
Asia with the U. S. Department of the Army for 154 days 
during 1970.

By rating decision of April 1997, the RO denied the veteran's 
claim of service connection for PTSD.  It was determined by 
the RO that the evidence of record did not verify the 
veteran's service in Vietnam in 1970 nor did it confirm his 
claimed combat stressors.

In August 1997, the veteran submitted copies of additional 
service personnel records.  These records included a 
performance appraisal dated in mid-September 1970.  A 
supervisor noted the veteran's "exceptional technical 
ability and tenacious devotion to duty were two of the 
qualifications which assured his acceptance for his present 
remote assignment."  An additional indorsement from his 
commanding officer noted that "Airman Eagle is deployed to 
one of the most hostile areas in SEA and has always performed 
outstandingly under the most adverse conditions."  On 
performance evaluations dated in December 1970, it was noted 
that the veteran "was deployed to SEA for five months where, 
under extreme duress, he performed all his duties in an 
outstanding manner."  His commanding officer noted that the 
veteran had performed outstanding service "both at home 
station and deployed locations."

At his hearing on appeal in June 1998, the veteran testified 
that he had been stationed at Clark Air Force Base in the 
Philippines from December 1969 to October 1971.  He claimed 
that he was sent TDY to Vietnam from May to September 1970.  
While in Vietnam, he was assigned to the 1878 Communications 
Squadron at Pleiku, Tan Canh, and Dak To.  His duties 
included maintaining electrical generators and satellite 
communications that coordinated B-52 bomber strikes that, at 
the time, were classified.  His stressors were noted to 
include witnessing a Sergeant Wells be shot in the hand by a 
sniper, retrieving the bodies of South Vietnamese soldiers 
killed at Tan Canh after an ammunition dump had been 
attacked, and retrieving bodies of dead children killed in a 
South Vietnamese orphanage at Ben Het.  He argued that this 
combat experience could not be verified by his military 
decorations because the U. S. Air Force did not award a 
similar medal like the U. S. Marine's Combat Action Ribbon or 
the U. S. Army's Combat Infantry Badge.  It was alleged by 
the veteran that his supervisor had put him in for a Bronze 
Star Medal for his service in Vietnam, but he does not know 
what happened to this award or why it was not listed on his 
military records.  The veteran reported that his claimed 
stressors were based on his diary entries he had kept while 
in Vietnam.  He asserted that he had kept this diary so that 
others would know what happened to him in case he was killed.  
The veteran maintained that upon his return to his permanent 
unit in the Philippines he started to display psychiatric 
symptoms.  He testified that after an aircraft made a sonic 
boom; he ducked under a desk in front of his commanding 
officer.  The veteran noted that he was then referred for 
rest and relaxation near a military hospital in the 
Philippines, although, he claimed that he was technically 
treated for dehydration.  It was asserted by the veteran 
that, for the remainder of his active service in the 
continental United States, he was irritable and prone to 
outbursts of anger, and had problems with authority figures.  
Because of these symptoms, he believed that the military 
moved him around a lot on TDY duties throughout the United 
States.  He also felt that it was due to these symptoms that 
he was placed in "Project Transition" to receive training 
in a trade prior to his separation from the military.  He 
acknowledged, however, that many other service members where 
in this program at the same time.  The veteran noted that he 
had received informal counseling after his separation from 
the military for his emotional problems from his father, 
brother, college guidance counselors, and his spouse who was 
a nurse trained in psychiatric medicine.  He reported that he 
had sought formal treatment on one occasion in 1983 from a VA 
therapist, but that he left after the therapist fell asleep 
during the interview.  The veteran testified that he had 
again started formal treatment on a continuous basis in 1996 
soon after his father's death.  It was noted by the veteran 
that he currently worked as a therapist with VA.

A letter dated in June 1998 was received from a co-worker of 
the veteran who also was a therapist.  This therapist 
reported that he had known the veteran since 1985 and noted 
that he had evidenced increased symptoms of PTSD in the last 
three years.  Another letter from the veteran's VA 
psychiatrist dated in May 1998 was also associated with the 
claims file.  This physician reported that the veteran was 
undergoing continued treatment for his chronic, severe PTSD.  
Also received in June 1998 was a photograph of the veteran 
manning a 50-caliber machine gun.  The veteran had claimed at 
his hearing that this photograph was taken at Tan Canh, 
Vietnam, beside a navigation tower used by B-52 bombers.  The 
caption on the actual photograph indicates it was taken at 
"Tan Canh/Dak To" on top of a water tower in July 1970.

In June 1998, the veteran submitted excerpts of his diary 
that he had kept during his claimed TDY to Vietnam.  This 
diary noted his service in Vietnam.  It was reported that he 
had heard of a convoy being ambushed on a road he used to 
move between unit locations and noted occasional gunfire 
around his base.  On July 6, it was noted that his base had 
undergone a rocket attack and on another occasion he was in a 
truck convoy that received gunfire.  At his hearing on 
appeal, the veteran had testified that he had left out many 
of the more violent episodes of his Vietnam tour because his 
family would read it.  The veteran also submitted a poem he 
had written to his ex-spouse during his alleged service in 
Vietnam.  The letterhead contained a map of Vietnam.  At his 
hearing, the veteran submitted a photocopy of a map of the 
Vietnamese Central Highlands that noted the locations of the 
bases he claimed to be assigned to during 1970.

The RO received a response from the Center for Research of 
Unit Records (hereafter the Center) in July 1998.  It was 
noted that a U. S. Air Force Sergeant Wells was injured on 
June 2, 1970, at "Tan Cahn Army Post" when he was shot in 
the hand by a sniper as he entered a tent.  Also submitted 
was a history of the 1st Mobile Communications Group dated 
from July 1 to September 30, 1970.  It was noted that this 
unit was headquartered at Clark Air Base in the Philippines 
and that one of its missions was to provide "contingency 
restoral communications facilities" in the Pacific area.  
This history noted that a Master Sergeant from this unit had 
been determined to be an outstanding airman of the Air Force.  
Part of his duties included surveying sites for TACANS in 
Southeast Asia.  A photograph of this master sergeant showed 
him before a map of Vietnam briefing other airmen on a 
pending deployment to "Southeast Asia."  It was noted that 
a trend for more deployments to Vietnam and Thailand had 
continued and was attributed to flight facilities equipment 
in Southeast Asia.  There had been seven teams deployed to 
Vietnam in the first quarter of 1970 and nine teams deployed 
in the second quarter of 1970.  One of the organizations 
supported by the unit was the 1878th Communications Squadron 
located at Pleiku, Vietnam.

In July 1998, the veteran submitted another written statement 
providing more details about the stressors he claimed to have 
experienced during his service in Vietnam.  He alleged that 
he was on a convoy traveling from Pleiku to Tan Canh/Dak To, 
Vietnam, on Route 14 sometime between May 21 to 27, 1970.  
The veteran asserted that this convoy was attacked by the 
enemy and twelve U. S. soldiers were killed.  The veteran 
alleged that, on June 1, 1970, the chow hall at Dak To was 
hit by enemy rockets and he was required to remove the bodies 
of the killed South Vietnamese.  He stated that, on June 2, 
1970, a Sergeant Wells was shot by a sniper in front of the 
veteran and that, on June 4, 1970, an enemy ground assault 
had occurred against his base camp in Tan Canh.  He also 
claimed that he was on a U. S. Army convoy between Tan Canh 
and Pleiku that was attacked by the enemy resulting in three 
deaths and eleven wounded.  He asserted that he had witnessed 
the wounding of three South Vietnamese soldiers on July 9, 
1970, at Tan Canh.  The veteran alleged that his compound at 
Tan Canh was attacked by the enemy on August 12, 1970, and 
resulted in the death of nine South Vietnamese soldiers.  He 
claimed that a Cobra attack helicopter was shot down at Dak 
To II on September 8, 1970 and a fuel storage facility at Dak 
To II was hit by rocket fire on September 14, 1970.  The 
veteran submitted copies of photographs attempting to confirm 
these events.  

An SSOC was issued to the veteran in August 1998 that 
informed him that his claim for service connection for PTSD 
had again been denied.  The RO determined that there was no 
evidence in the personnel records to indicate that the 
veteran had actually served in Vietnam.  It was also found 
that, although some of the veteran's stressors had been 
verified, his description of them had been so embellished 
that it did not raise a reasonable doubt about his claims. 


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The Vietnam era is the period from February 28, 1961, to May 
7, 1975, in the case of a veteran who served in the Republic 
of Vietnam during that period, and from August 5, 1964, to 
May 7, 1975, in all other cases.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125 (a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32,807-32808 (1999) (to be codified at 38 C.F.R. § 
3.304 (f)); Cohen v. Brown, 10 Vet. App 128 (1997).

Specifically, in Cohen v. Brown, the Court, citing 38 C.F.R. 
§ 3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. at 138.

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).

The RO has consistently denied this claim on the grounds that 
the veteran's service in Vietnam and his claimed stressors 
have not been adequately verified.  The veteran's service 
personnel records clearly show that he was assigned to the 
1st Mobile Communications Group at Clark Air Base, 
Philippines, throughout 1970.  Furthermore, he served on TDY 
with the U. S. Army in Southeast Asia for a 154 days in 1970.  
This would approximately match the length of the veteran's 
claimed service in Vietnam from May to September 1970.  The 
veteran's claim of TDY to Vietnam is further supported by the 
evidence of his unit's history.  This history indicated that 
it was a regular practice in 1970 to send TACANS personnel to 
Vietnam on TDY.  Also, the veteran's performance appraisals 
corroborate his claims of service in Vietnam.  His superiors 
refer to the veteran serving in the unit's most hostile 
environment in Southeast Asia on an isolated outpost.  It is 
verified in the military records that the veteran had a 
secret/restricted.  Finally, the Center has verified the 
wounding of a fellow service member identified by the veteran 
on the same date.  The RO has noted that the location of this 
injury was different in the service records than that given 
by the veteran.  However, the locations noted are within 
close proximity to each other and do not, in the Board's 
opinion, raise any substantial doubt about the veteran 
witnessing the incident.

The Court has held that VA, by requiring corroboration of 
every detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  In Suozzi, the Court 
found that a radio log which showed that the veteran's 
company had come under attack was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  Furthermore, the Court stressed 
that the evidence favorably corroborated the veteran's 
alleged in-service stressor.  Id.  

Based on the above analysis, it is determined that the 
evidence verifies that the veteran served from May to 
September 1970 in Vietnam.  It also indicates that the 
veteran's stressors have been verified to the extent 
necessary.  The veteran has received a diagnosis of PTSD on 
the January 1997 VA psychiatric examination.  Specific 
stressors listed by the examiner included exposure to enemy 
rocket fire, witnessing the death of enemy and allied 
soldiers and contact with mutilated bodies.  Although the 
veteran worked in a support-type position, it is evident from 
the record that he was deployed in an exposed/forward base 
camp.  Thus, his claims of experiencing enemy rocket attacks, 
witnessing the death soldiers, and handling dead bodies are 
deemed to be corroborated.  Thus, his claim of service 
connection for PTSD must be granted.



ORDER

Service connection for PTSD is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

